Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings
The drawings filed on 05/04/2021, has been accepted for examination.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-10-12, 18 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Close et al. (9,784,599 B1) in view of Ekes et al. (WO 20011/080590 A2, Applicant cited reference).

Regarding claim 1-2, 11-12 and 20, Close teaches of method/pipe inspection system (fig. 1) and/or a computing device (computer) 810 includes a computer program product, comprising: a non-transitory computer readable medium storing processor executable code (fig. 8)(col. 10, lines 41-56), comprising: 
sensor module 12 includes a plurality of sensing devices (e.g., a camera, a radar device, a sonar device, an infrared device, a laser device, etc.) for sensing the conditions within a pipe (col. 3, lines 45-col. 4, line 28) is obtaining, from a multi-sensor pipe inspection robot (10) that traverses through the interior of a pipe, two or more sets of condition assessment data for the interior of the pipe collected during a single pass through the interior of the pipe (col. 6, lines 16-18)(col. 8, lines 7-11); 
the two or more sets of condition assessment data/information comprising a first data type (video inspection data) obtained using a first sensor type and a second data type obtained (using laser inspection) using a second sensor type (col. 7, lines 61-col. 8, line 21) (Close, claims1 and 18); 
using for example direct point-to-point links (col. 8, lines 33-64) and/or the pipe inspection robot 10 allow for various valid mission combinations (col. 7, lines 1-3) obviously includes combining, using a processor, two or more image processing techniques intended to adjust imaging of a pipe feature; and
forming, using the processor, an image of the interior of the pipe by implementing the selected image processing techniques (col. 4, lines 12-28) (col. 8, lines 13-15).
In the alternative, if the Applicant argues that Close fail to explicitly specify combining, using a processor, two or more image processing techniques to adjust imaging of a pipe feature, then in view of Ekes from the same field of endeavor teaches of a method/inspection system that implements first data type comprises structured laser light data and the second data type comprises Light Detection and Ranging (LIDAR) data and/or any other suitable sensing, detection, or inspection technology for the purpose of obtaining and analyzing data indicative of the state of a conduit or pipe, or characteristics thereof is known in the art (Ekes, [pars. 0039 and 0085]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Close in view of Ekes teachings to arrive at the limitation(s) as that claimed by instant claim application by incorporating Ekes’s disclosure of implementing plurality of detection type data acquired by plurality of different suitable sensing detection system(s) for the purpose of obtaining and analyzing data indicative of the state of a conduit or pipe, or characteristics thereof, as per teachings of Ekes, [par. 0039].


For the purpose of clarity, the structure recited in claims 11 and 20 is/are symmetrical to the structure recited in claim 1, as such, claims 11 and 20 are rejected above as being unpatentable over Close in view of Ekes.

As to claims 2 and 12, Close when modified by Ekes, Close also teaches of   wherein the image of the interior of the pipe is formed using the two or more sets of condition assessment data obtained from the single pass of the pipe inspection robot through the pipe interior (col. 6, lines 14-18) (col. 8, lines 7-18).
As to claims 8 and 9, Close when modified by Ekes, Close also teaches of  wherein the selected image processing technique modifies a value of a data point of the first data type using a data point value of the second data type (claim 8); and wherein a modification is implemented by substituting the value of the data point of the first data type with a newly calculated value (claim 9); is wherein the selected image processing technique modifies a value of a data point of the first data type using a data point value of the second data type, a modification is implemented by substituting the value of the data point of the first data type with a newly calculated value (simultaneous collection of data from different types of sensors with their alternation, that is, the replacement of data from one sensor with data from another)(Close, claim 18; col. 7, lines 53-60).
As to claims 10 and 18, Close when modified by Ekes, Close also teaches of transmitting the two or more sets of condition assessment data to a remote device (Close, claim 18; col. 4, lines 29-35) (claim 10); and wherein the pipe inspection robot comprises a powered track system (fig. 1; 18 and 20) (col. 4, lines 41-52) (claim 18).
As to claim 19, Close when modified by Ekes, Close teaches of a structure (fig. 1) that is use in a method/system that is use for inspection of pipe/pipes (col. 7, lines 53-60). Pipe/pipes is/are structure for support or capable of being transported over water and/or materials capable of being fastened together, and used as a boat or floating platform (reliance on the knowledge of one of ordinary skill before the effective filing date of the claimed invention in order to provide an enabling disclosure, In re BODE et al, 193 USPQ 12 at 16 (CCPA, 1977), and thus Close obviously teaches wherein the pipe inspection robot comprises a raft platform.
For the purposes of clarity, a raft is considered any structure for support or transportation over water and/or any buoyant structure of (i.e. timber or other materials) fastened together, used as a boat or floating platform.
As to claims 3 and 13, Close when modified by Ekes, Close also teaches of a structure (fig. 1) that is use in a method/system that is implementing limitations such as, wherein a plurality data types (i.e. (i.e. video inspection data and laser inspection data) include the first data type comprises structured laser light data and the second data type.
Close fail to explicitly specify wherein the first data type comprises structured laser light data and the second data type comprises Light Detection and Ranging (LIDAR) data.
 Ekes from the same field of endeavor teaches of a method/inspection system that implements first data type comprises structured laser light data and the second data type comprises Light Detection and Ranging (LIDAR) data and/or any other suitable sensing, detection, or inspection technology for the purpose of obtaining and analyzing data indicative of the state of a conduit or pipe, or characteristics thereof is known in the art (Ekes, [pars. 0039 and 0085]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Close by incorporating Ekes’s disclosure of implementing plurality of detection type data acquired by plurality of different suitable sensing detection system(s) for the purpose of obtaining and analyzing data indicative of the state of a conduit or pipe, or characteristics thereof, as per teachings of Ekes, [par. 0039].

Claims 4-5, and 14-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Close et al. (9,784,599 B1) in view of Ekes et al. (WO 20011/080590 A2, Applicant cited reference), and further in view of Nishihara (4,682,289).

As to claims 4-5 and 14-15, Close when modified by Ekes, the combination teaches of a structure that is use in a method/pipe inspection system that is implementing limitations such as, wherein  technique used to process one or more of the first data type and the second data type associated with the feature of detection type data acquired by plurality of different suitable sensing detection system(s) for the purpose of obtaining and analyzing data indicative of the state of a conduit or pipe, or characteristics thereof, as per teachings of (Ekes, [par. 0039]), as applied to claim 3.
However, the combination is silent regarding wherein the selected image processing technique modifies an interpolation technique used to process one or more of the first data type and the second data type associated with the feature.
Nishihara from the same field of endeavor teaches of a method/inspection system that implements a computerized tomography apparatus (see abstract) comprises processing technique that selected image processing technique modifies an interpolation technique (Nishihara, col. 4, lines 11-13) used to process one or more of the first data type and the second data type (Close, col. 8, line 17) associated with the feature (Moselhi, col. 15-16, Table B) in order to increase the number of projection data for the purposes of accurate image reconstruction by an image reconstructor (Nishihara, col. 3, lines 32-40 and col. 4, lines 11-17)(claims 4 and 14). Further, Nishihara teaches of wherein the interpolation technique comprises a statistical technique having a predetermined association with the feature (col. 4, lines 11-13) (claims 5 and 15).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Close when modified by Ekes inspection method/system by incorporating Nishihara method/inspection system that implements a computerized tomography apparatus (see abstract) comprising processing technique that selected image processing technique that modifies an interpolation technique used to process one or more of the first data type and the second data type associated with the feature in order to increase the number of projection data for the purposes of accurate image reconstruction by an image reconstruction, as per teachings of (Nishihara, col. 3, lines 32-40 and col. 4, lines 11-17).

Claims 6 and 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Close et al. (9,784,599 B1) in view of Ekes et al. (WO 20011/080590 A2, Applicant cited reference), and Nishihara (4,682,289, Applicant cited reference), and further in view of Oha (5,202,670 Applicant cited reference).

As to claims 6 and 16, Close when modified by Ekes and Nishihara, the combination teaches of a structure that is use in a method/pipe inspection system that is implementing limitations such as, the method/inspection system that implements a computerized tomography apparatus (see abstract) comprises processing technique that selected image processing technique modifies an interpolation technique (Nishihara, col. 4, lines 11-13) used to process one or more of the first data type and the second data type (Close, col. 8, line 17) associated with the feature in order to increase the number of projection data for the purposes of accurate image reconstruction by an image reconstruction (Nishihara, col. 3, lines 32-40 and col. 4, lines 11-17)(claims 4 and 14). Further, Nishihara teaches of wherein the interpolation technique comprises a statistical technique having a predetermined association with the feature (col. 4, lines 11-13), as applied to claims 5 and 15.
The combination is silent regarding wherein the interpolation technique is selected from the group consisting of a nearest neighbor technique and a spline technique.
Oha teaches of an interpolation technique, wherein the interpolation technique is selected from the group consisting of a nearest neighbor technique and a spline technique (Oha, claim 21).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Close when modified by Ekes and Nishihara inspection method/system by incorporating Oha image processing technique, the interpolation technique that selected from the group consisting of a nearest neighbor technique and a spline technique in order to input image that is interpolated at a magnification to determine a size of an output image that falls within an area of an output medium and/or in order to enhance the enlargement ratio of the original image to fall within desirable output image with accuracy, as per teachings of (Oha, see abstract; col. 2, lines 60-68; col. 4, lines 1-23).

 Claims 7 and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Close et al. (9,784,599 B1) in view of Ekes et al. (WO 20011/080590 A2, Applicant cited reference), and further in view of Thayer et al. (2008/0068601 A1).

As to claims 7 and 17, Close when modified by Ekes, Close also teaches of a structure (fig. 1) that is use in a method/system that is forming, using the processor, an image of the interior of the pipe by implementing the selected image processing technique (col. 4, lines 12-28) (col. 8, lines 13-15), as applied to claims 1 and 11.
Close when modified by Ekes fail to explicitly specify wherein the image of the interior of the pipe comprises a three-dimensional image.
Thayer from the same field of endeavor teaches of the image of the interior of the pipe comprises a three-dimensional image by disclosure that through data analysis and evaluation, an abstracted three-dimensional model of the manhole or conduit may be constructed (see abstract) [pars. 0017 and 0026] in order to provide accurately evaluate conditions in and around a conduit and/or manhole/void and/or interior of the pile [pars. 0051 and 0079].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Close when modified by Ekes by incorporating Thayer’s disclosure that through data analysis and evaluation, an abstracted three-dimensional model of the manhole or conduit may be constructed (see abstract) [pars. 0017 and 0026] in order to provide accurately evaluate conditions in and around a conduit and/or manhole/void and/or interior of the pile, as per teachings of Thayer [pars. 0017 and 0026].




Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art method/pipe inspection system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886